DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2021 has been entered. 

Election/Restrictions
Applicant’s election without traverse of Species I(a) in the reply filed on 09/01/2020 is acknowledged.  The claim set submitted on 08/10/2021 is argued by Applicant --see 08/10/2021 Applicant Remarks on Page 8 in the paragraph starting with “Applicant respectfully submits that original claim 1”-- to fall within the scope of the elected species, since the elected species description only reads on the first rotor lobes being aligned and fixed to the shaft.  Applicant believes the second rotor lobe portions containing a stagger angle greater than zero still allows the first rotor lobes to be aligned.
 Examiner agrees with this assessment in the following manner.  The originally described species were based on the originally claimed species and the species shown in the drawings.  The amended claims essentially define a new sub-species which was not previously claimed at the time of the restriction, and therefore not described in the Requirement for Restriction/Election from 07/14/2020.  In the Requirement for Restriction/Election, two species --Species I and Species II--.  The differentiating factor between the two species is the stagger 

Response to Amendment
The Amendment filed 08/10/2021 has been entered.  Claims 1-8 & 11-19 are pending in the application.  Claims 7, 8 & 11-19 are withdrawn.  Claims 9 & 10 are cancelled.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).
the plurality of first lobes arranged at an end of the first portion are arranged at a stagger angle relative to the plurality of second lobes arranged at an adjacent AND the secondary plurality of first lobes arranged at an end of the secondary first portion is aligned with the secondary plurality of second lobes arranged at an adjacent end of the secondary second portion AND the first rotor and second rotor are in intermeshing engagement with each other, as claimed in Claim 1; none of the figures show the lobes of the first and second portions of the first rotor being staggered AND the lobes of the first and second portions of the second rotor being aligned
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the terms “second rotor shaft”, “secondary plurality of first lobes”, and “secondary plurality of second lobes” have not been previously used in the specification, so lack antecedent basis.

Claim Objections
Claims 1-6 are objected to because of the following informalities:
Claim 1, Lines 11-13, the limitation “the plurality of first lobes arranged at an end of the first portion are arranged at a stagger angle relative to the plurality of second lobes arranged at an adjacent end of the second portion” should read --the plurality of first lobes arranged at an end of the first portion are arranged at a stagger angle relative to the plurality of second lobes arranged at an adjacent to the end of the first portion--; this positively defines the end of the second portion and provides a reference point for the term “adjacent”
Claim 1, Lines 25-28, the limitation “at least one of a number of the secondary plurality of first lobes is greater than a number of the plurality of first lobes and a number of the secondary plurality of second lobes is greater than a number of the plurality of second lobes” should read --at least one of a number of lobes onlobes on the plurality of first lobes, and a number of lobes on the secondary plurality of second lobes is greater than a number of lobes on the plurality of second lobes--; this clarifies the “number” refers to the number of lobes on each respective plurality of 
Claim 1, Lines 30-32, the limitation “the secondary plurality of first lobes arranged at an end of the secondary first portion is aligned with the secondary plurality of second lobes arranged at an adjacent end of the secondary second portion” should read --the secondary plurality of first lobes is arranged at an end of the secondary first portion, and is aligned with the secondary plurality of second lobes arranged at an adjacent to the end of the secondary first portion--; this positively defines the end of the second portion and provides a reference point for the term “adjacent”
Claim 5, Line 3, the limitation “a second lobe shape at the adjacent end of the second portion” should read --a second lobe shape at the adjacent to the end of the secondary first portion--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1, applicant has failed to show possession of the claimed invention by omitting essential detail needed to understand what the invention is and how it works.  Applicant claims “the plurality of first lobes arranged at an end of the first portion are arranged at a stagger angle relative to the plurality of second lobes arranged at an adjacent end of the second portion, the stagger angle being greater than zero” AND “the secondary plurality of first lobes arranged at an end of the secondary first portion is aligned with the secondary plurality of second lobes arranged at an adjacent end of the secondary second portion” AND the “second rotor in intermeshing engagement with the first rotor”.  This raises questions to what applicant had possession of, in that neither the specification nor the drawings, or a combination thereof, adequately explain how the first rotor lobes can be staggered while the second rotor lobes can aligned, and still operatively intermesh with each other.  One of ordinary skill in the art would recognize the stagger angle of the plurality of first lobes must be equal to the secondary plurality of first lobes for the rotors.  If the respective stagger angle for each of the plurality of lobes is different, the lobes from the plurality of first lobes and the lobes from the secondary plurality of first lobes would occupy the same volume within the intermeshing volume between the two pluralities of lobes.  Since two objects cannot occupy the same space, the rotor system, as disclosed, cannot operate when the respective stagger angle for each of the plurality of lobes is different.  Likewise, one of ordinary skill in the art would recognize the stagger angle of the plurality of second lobes must be equal to the secondary plurality of second lobes for the rotors to operate in conjunction with each other.  If the respective stagger angle for each of the 
Applicant elected Species I, which requires the plurality of first lobes and the plurality of second lobes to have a stagger angle greater than zero.  Since this feature is shown in instant application Figure 6, Figure 6 will be referenced.  The first rotor is represented by Element 22 in Figure 6, or the rotor on the right.  The first plurality of lobes is shown with Element 30, and the second plurality of lobes is shown with Element 32.  The second rotor is represented by Element 24 in Figure 6, or the rotor on the left.  The secondary first plurality of lobes is shown with Element 56, and the second plurality of lobes is shown with Element 58.  To align the respective lobes (56/58) on the second rotor, one of the plurality of lobes (56/58) portions needs to be rotated, while the other remains in place.  Keeping 58 in place and rotating 56 clockwise, until 56 and 58 aligns, would cause 56 to overlap with 30 in the intermeshing area between the two rotors.  This can be easily seen in annotated Figure 6 below.  Since 56 would be aligned with 58 in Figure 6, while the stagger angle between 30 and 32 remains the same, 56 would essentially be represented by 58 in Figure 6, for the same reason 56 cannot be seen in instant application Figure 4.  As shown in Figure 6 below, 58 overlaps with 30.  Therefore, 56 also overlaps with 30, which means 56 and 30 are occupying the same volume.  As stated above, the two elements cannot physically occupy the same volume, since this would render the claimed rotor system as inoperable.
Since the application has not disclosed how the respective components are able to be aligned in the manner claimed without components overlapping the same physical volume; and since one of ordinary skill in the art would conclude the claimed invention is physically not 

    PNG
    media_image1.png
    613
    814
    media_image1.png
    Greyscale

Instant Application Figure 6, Modified by Examiner

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As to Claim 1, the enablement requirement has not been met as evidenced by the following wands factor analysis, as outlined in MPEP 2164.01.
(A) The breadth of the claims
Claim 1 provides detailed descriptions of the claimed rotor system.  Lines 3-14 describe a first rotor containing two portions on a common first shaft.  Each portion contains a plurality of lobes, with the lobes on each portion staggered at an angle greater than zero.  Lines 16-22 describe a second rotor in intermeshing engagement with the first rotor.  The second rotor containing two secondary portions on a common second shaft.  Each portion of the second rotor contains a plurality of lobes.  Lines 28-30 describes the lobes on each portion of the second rotor being aligned with each other.  The detailed limitation descriptions provide a clear understanding of the intent of the limitations, which is essentially the lobes on the first rotor are staggered and the lobes on the second rotor are aligned and in intermeshing engagement with the lobes of the first rotor.

(B) The nature of the invention
Similar to above, the basic nature of the invention provides simple and well-known structural components that are generally used to provide two intermeshing rotors which, when rotated, can compress and pump a fluid.  Even though the defined components are well-known, the relationship between each of the defined components of the claimed rotor system defines a system which is inoperable due to the defined structural relationship between the claimed components, specifically in how the lobes of the respective portions of each of the two rotors are aligned.  One of ordinary skill in the art would recognize the stagger angle of the plurality of first lobes must be equal to the secondary plurality of first lobes for the rotors.  If the respective stagger angle for each of the plurality of lobes is different, the lobes from the plurality of first lobes and the lobes from the secondary plurality of first lobes would occupy the same volume within the intermeshing volume between the two pluralities of lobes.  Since two objects cannot occupy the same space, the rotor system, as disclosed, cannot operate when the respective stagger angle for each of the plurality of lobes is different.  Likewise, one of ordinary skill in the 

(C) The state of the prior art
Since the claimed invention is not physically possible, as disclosed, previous examples are not prevalent in the prior art.  The prior art only teaches each of the lobes on the respective rotors either being aligned or having a substantially equal stagger angle, since this is the only way the respective lobes are able to intermesh with each other in an operable manner.  Examples of each of the respective portions having a substantially equal stagger angle are shown in each of the previously cited references.

(D) The level of one of ordinary skill
One of ordinary skill in the art is generally either a well-educated or experienced person knowledgeable in mathematics, basic engineering principles, and fluid flow.  As stated above, one of ordinary skill in the art, using the reasons stated above, would conclude the claimed invention is not possible, since the claimed invention results in two components overlapping and occupying the same physical volume.

(E) The level of predictability in the art
One of ordinary skill in the art would conclude the claimed invention is not operable, since the manner in which the defined components interact with each other is very predictable.  

(F) The amount of direction provided by the inventor
Even when using the instant application disclosure as a guide, one of ordinary skill in the art would not be able to determine how the claimed invention works, or be able to reconstruct the claimed invention, because the instant application only provides a short description on the claimed invention in Paragraph 0044, which states “Embodiments where at least one of the rotors 22, 24 has an aligned configuration may be particularly beneficial in a fluid machine 20 having a small tonnage.”  As can be seen in this short statement, the instant application only states that at least one of the rotors can be aligned, but does not explain how one of the rotors can be aligned while the other rotor is staggered.  This short description in combination with the instant application drawings, does not provide the necessary disclosure for one of ordinary skill in the art to be able to reconstruct an operable version of the claimed invention.  This is discussed in more depth, using Figure 6 as an example, in the written description rejection above, which also results in an inoperable system.

(G) The existence of working examples
As stated above, previous examples are not prevalent in the prior art, since the claimed invention is not physically possible, as disclosed.  The prior art only teaches each of the lobes either being aligned or having a substantially equal stagger angle, since this is the only way the respective lobes are able to intermesh with each other in an operable manner.  Examples of each of the respective portions having a substantially equal stagger angle are shown in each of 

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
When considering each of the above reasons, one of ordinary skill in the art would require an excessive quantity of experimentation to make or use the invention.  Such excessive experimentation would only lead one of ordinary skill in the art to conclude the claimed invention is not physically possible, as disclosed, and, therefore, not operable, as claimed.  This is clearly undue when considering each of the wands factors, as described above.

**Due to the above 112(a), written description and enablement, rejections, examination of the claims is precluded.

Response to Arguments
Applicant's arguments filed 08/10/2021 have been fully considered but they are not fully persuasive.
Regarding the 103 rejections, as described above, the claimed invention does not appear to either be physically possible or operable, as disclosed.  As such, Examiner cannot comment on how the prior art teaches the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID N BRANDT/Examiner, Art Unit 3746